Name: Commission Regulation (EEC) No 501/85 of 27 February 1985 amending Regulation (EEC) No 1124/77 redefining the destination zones for export refunds or levies and for certain export licences for cereals and rice
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 No L 60/26 Official Journal of the European Communities 28 . 2 . 85 COMMISSION REGULATION (EEC) No 501/85 of 27 February 1985 amending Regulation (EEC) No 1124/77 redefining the destination zones for export refunds or levies and for certain export licences for cereals and rice Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1025/84 (4), and in particular Article 17 (6) thereof, Whereas Commission Regulation (EEC) No 11 24/77 (5), as last amended by Regulation (EEC) No 3634/83 (6), defined the destination zones to be used to fix export refunds or levies for cereals and rice ; Whereas Council Regulation (EEC) No 319/85 Q amended Council Regulation (EEC) No 2151 /84 of 23 July 1984 on the customs territory of the Commu ­ nity (8) with a view to excluding Greenland from the said territory with effect from 1 February 1985 ; whereas, therefore, Greenland should be inserted in the list of destination zones of Regulation (EEC) No 1124/77 ; Whereas, moreover, this list should be adapted on the basis of the changes of name of certain States ; HAS ADOPTED THIS REGULATION : Article 1 Annex I of Regulation (EEC) No 1124/77 is hereby amended as follows : 1 . Zone II (b) : 'Greenland' is added ; 2. Zone V (a) : 'Upper Volta' is replaced by 'Burkina Faso' ; Zone V (b) : 'Rhodesia' is replaced by 'Zimbabwe'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 February 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 181 , 1 . 11 . 1975, p. 1 . ( 2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 166, 25 . 6 . 1976, p. 1 . (4) OJ No L 107, 19 . 4 . 1984, p. 13 . O OJ No L 134, 28 . 5 . 1977, p. 53 . (6) OJ No L 360, 23 . 12. 1983, p. 21 0 OJ No L 34, 7 . 2 . 1985, p. 32. ( « OJ No L 197, 27. 7. 1984, p. 1 .